Citation Nr: 1020303	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  07-14 971	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a 
hysterectomy.

2.  Entitlement to service connection for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


REMAND

The Veteran served on active duty from August 1981 to August 
1984.  She also reportedly had additional subsequent service 
in the U.S. Army Reserves, although it has not been verified.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
which determined the Veteran had not submitted 
new and material evidence and therefore denied her petition 
to reopen her claim for service connection for residuals of a 
hysterectomy.  The RO also denied her claim for service 
connection for migraine headaches.

As support for these claims, the Veteran had a hearing in 
December 2007 before a Veterans Law Judge of the Board.

Subsequently, in March 2009, the Board determined there was 
new and material evidence and therefore reopened the claim 
for service connection for residuals of a hysterectomy.  
However, rather than immediately readjudicating this claim on 
its underlying merits, the Board then proceeded to remand 
this claim to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further necessary development and 
reconsideration.  The Board also remanded the claim for 
migraines.

After completing the requested remand development of these 
claims, the AMC issued a Supplemental Statement of the Case 
(SSOC) in January 2010 continuing to deny them.  And in 
response to that SSOC, the Veteran indicated in February 2010 
that she had no other information or evidence to submit and, 
thus, wanted the AMC to return her case to the Board for 
further appellate consideration as soon as possible.

But the Veterans Law Judge that conducted the Veteran' 
December 2007 hearing has since retired.  So the Board sent 
the Veteran a letter in March 2010 apprising her of this and 
indicating that, as a consequence, she could have another 
hearing with a different Veterans Law Judge who will 
ultimately decide her appeal.  See 38 U.S.C.A. § 7107(c) 
(West 2002 & Supp. 2009); 38 C.F.R. § 20.707 (2009).  In 
response, the Veteran indicated later in March 2010 that she 
wants another hearing at the RO before another Veterans Law 
Judge of the Board (Travel Board hearing).  So she must be 
scheduled for this additional hearing before deciding her 
appeal.  Accordingly, the Board is again remanding her claims 
to the RO via the AMC for the following action:

Schedule the Veteran for a Travel Board 
hearing at the earliest opportunity.  
Notify her of the date, time, and location 
of the hearing, and put a copy of this 
letter in her claims file.  Once she has 
been afforded this requested hearing, or 
in the event that she withdraws her 
hearing request or fails to appear, the 
case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


